DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 In view of Step 1 of the analysis, claims 1-7 are directed to a statutory category as a process and claims 15-20 are directed to a statutory category as a machine. Claims 8-14 are directed to a non-statutory category, signals per se.
In view of Step2A, Prong One, the claims are directed to a judicial exception as an abstract idea in the form of mental processes. Claim 1 recites:
determining, by one or more computer processors, a set of optimal design attributes for a delivery location based on the delivery location corpus;
determining, by one or more computer processors, a set of optimal design attributes for a storage location based on the storage location corpus;
determining, by one or more computer processors, a set of optimal design attributes for a transportation mechanism based on the transportation mechanism corpus; and
designing, by one or more computer processors, the additive manufactured packaging for the item based on the set of optimal design attributes for the delivery location, the set of optimal design attributes for the storage location, and the set of optimal design attributes for the transportation mechanism.
The limitation of “determining, by one or more computer processors, a set of optimal design attributes for a delivery location based on the delivery location corpus”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by one or more computer processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by one or more computer processor” language, “determining” in the context of this claim encompasses the user mentally analyzing delivery data to make design decisions. 
Similarly, the limitation of “determining, by one or more computer processors, a set of optimal design attributes for a storage location based on the storage location corpus”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user mentally analyzing storage data to make design decisions. 
Similarly, the limitation of “determining, by one or more computer processors, a set of optimal design attributes for a transportation mechanism based on the transportation mechanism corpus”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by one or more computer processor” language, “determining” in the context of this claim encompasses the user mentally analyzing transportation data to make design decisions.
Similarly, the limitation of “designing, by one or more computer processors, the additive manufactured packaging for the item based on the set of optimal design attributes for the delivery location, the set of optimal design attributes for the storage location, and the set of optimal design attributes for the transportation mechanism”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by one or more computer processor” language, “designing” in the context of this claim encompasses the user mentally making design decisions for the packaging based on the previous analysis.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In view of Step 2A, Prong Two, this judicial exception is not integrated into a practical application. The claim recites additional elements “one or more computer processor”. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.04(d) and 2106.05(f)). 
In view of Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of using a processor to perform the analysis and designing amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). The claim as a whole directs to an abstract idea without significantly more. The claim is not patent eligible.
Claim 2 is also directed to the abstract idea grouping of Mental Processes using the same rationale as claim 1. Claim 2 recites the additional element of “manufacturing, by one or more computer processors, the additive manufactured packaging for the item”, however this limitation is viewed as insignificant extra-solution activity of insignificant application of the abstract idea (see 2106.04(d)) and generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.04(d) and 2106.05(h)). Therefore, this additional element does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
Claims 3-7 further limit the “Mental Processes” abstract idea of claim 1 with additional limitations that can be practically performed in the mind and recite the “Mental Processes” judicial exception. The claims do not recite any additional elements and therefore do not integrate that abstract idea into a practical application or provide significantly more than the abstract idea.
	Claims 8-20 recite similar limitations and are also directed to the abstract idea grouping of “Mental Processes.” These claims are rejected using the same rationale used in claims 1-7 above.

Claims 8-14 are further rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed computer program product comprising one ore more computer readable storage devices could be interpreted, based on the specification, to be a transitory medium, i.e. carrier wave or signal. Looking to page 16 paragraph [0047] states “computer readable storage medium, as used herein, is not to be construed as being transitory signals per se” however the specification does not explicitly define a computer readable storage device to exclude transitory medium. Given this definition the claimed computer readable device could still be interpreted to include a transitory medium, such as a carrier wave or a signal.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.  Cf.  Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998). 
Amendment to include the term "non-transitory” is required.

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8-10, 12-13, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being obvious over Colson et al. (US 20180208336 A1), hereinafter Colson’336, in view of Colson et al. (US 20170341795 A1), hereinafter Colson’795.
Regarding claim 1, Colson’336 teaches a computer-implemented method for determining an optimal size and shape of additive manufactured packaging for an item ([0053] “As shown in FIG. 8, system 800 includes a computing device 802 in communication with a 3D printer 804.”), the computer-implemented method comprising the steps of:
receiving, by one or more computer processors ([0066] “physics engine 840 and modeling module 822 may obtain information needed to perform their respective functions directly or indirectly from the enumerated sources, or from other available sources.”), a delivery location corpus ([0033] “delivery location”), a storage location corpus ([0033] “storage location” and [0066] “other factors (e.g., price, scarcity, shipping mode, storage location, intended use, etc.)”), and a transportation mechanism corpus ([0031] “delivery method” and [0033] “docking location”);

receiving, by one or more computer processors, a first notification, wherein the notification is to design an additive manufactured packaging for an item ([0060] “The modeling module 822 generates a computer model of the packaging that is to be applied to the item. In other words, the modeling module 822 determines the geometry and layout of the package that should be used to package the item, taking into account the item model 830. The modeling module 822 generates a packaging model 832 describing the geometry layout of the package.” And [0067] “Based on the foregoing criteria, modeling module 822 may generate the packaging model 832 customized for the item to withstand the forces that are likely to be applied.”);
determining, by one or more computer processors, a set of optimal design attributes for a delivery location based on the delivery location corpus ([0042] “The packaging can have features including access for one or more components, to release one or more items to an individual recipient, or into a secure delivery location as detailed above”);
determining, by one or more computer processors, a set of optimal design attributes for a storage location based on the storage location corpus ([0066] “model forces that are likely to be applied by and/or to the item during storage, shipping, and/or sale.”);
determining, by one or more computer processors, a set of optimal design attributes for a transportation mechanism based on the transportation mechanism corpus ([0031] “customized packaging having a modular docking capacity, whereby one or more sides (or other portions) of a package 300A can be physically connected to a drone 302 or to other packages 300B, 300C, 300D, by one or more physical connections 304 allowing for configuration changes based on delivery method” And[0040] “The docking locations 408 may comprise any of the physical connections (such as physical connections 304) or other structures described herein for coupling the package 400A with a drone and/or one or more other packages in a stacked configuration.”); and
designing, by one or more computer processors, the additive manufactured packaging for the item ([0060] “The modeling module 822 generates a packaging model 832 describing the geometry layout of the package.”) based on the set of optimal design attributes for the delivery location, the set of optimal design attributes for the storage location, and the set of optimal design attributes for the transportation mechanism ([0066] “ the physics engine 840 may take into account characteristics of the item (e.g., size, shape, weight, fragility/durability, etc.) based on the item model 830, …, forces to which the item may be exposed (e.g., gravity, inertia, impact, air resistance, etc.), and/or other factors (e.g., price, scarcity, shipping mode, storage location, intended use, etc.) obtained from item catalogs, product reviews, web sites, and/or other sources.” And [0067] “Based on the foregoing criteria, modeling module 822 may generate the packaging model 832 customized for the item to withstand the forces that are likely to be applied.”).

Colson’336 does not appear to explicitly disclose optimal design.
However, Colson’795 teaches optimal design ([0062] “In that case, size and shape of the limited number of packages may be modified (relative to the otherwise optimal size and shape for the package) to fill a remaining space on a pallet or other support surface (or a row of stacked packages) to result in a uniform, well packed unit of packages.”).
Colson’336 and Colson’795 are analogous art because they are the same inventor are from the same field of endeavor of 3D printing packaging.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design disclosed by Colson’336 with the optimal size and shape disclosed by Colson’795.
 One of ordinary skill in the art would have been motivated to make this modification in order to optimize shipping (Colson’795 [0014]).

Regarding claim 2, the references teach the method of claim 1. Colson’336 further teaches manufacturing, by one or more computer processors, the additive manufactured packaging for the item ([0061] “Print module 824 may control the 3D printer 804 to generate packaging for the item according to packaging model 832.”).

Regarding claim 3, the references teach the method of claim 1. Colson’336 further teaches determining, by one or more computer processors, that the delivery location was received with the notification (([0042] “The packaging can have features including access for one or more components, to release one or more items to an individual recipient, or into a secure delivery location as detailed above”));
determining, by one or more computer processors, the set of optimal design attributes for the delivery location based on the set of dimensions of each drop-off point of the one or more drop-off points at the delivery location ([0068] “the physics engine 840 may additionally or alternatively take into account the value of the item, constraints on the cost of the package (e.g., what the customer is willing to pay), constraints on the size and/or weight of the package (e.g., due to postal or other delivery requirements), or other considerations” And [0067] “Based on the foregoing criteria, modeling module 822 may generate the packaging model 832 customized for the item to withstand the forces that are likely to be applied.”).
Colson’336 does not appear to explicitly teach a set of dimensions of each drop-off point of one or more drop-off points at the delivery location from the delivery location corpus.
However Colson’795 teaches a set of dimensions of a package location ([0014] “By capturing and integrating this data early in the packaging process (when the order is received, as opposed to when the shipping label is created or the item is scanned after being dropped at a shipping location), delivery routes and other capacity variables can be addressed, adapted to, and managed more efficiently” and “this data can be used to predict demand for various logistics and delivery capacity, enabling capacity planning”).
Colson’795 does not explicitly teach delivery location dimensions, however it would be obvious to try substituting one known element of delivery capacity dimensions with another of delivery location dimensions in order to achieve predictable results of capacity planning during the packaging process. One of ordinary skill in the art would have been motivated to make this modification in order to save both time and cost (Colson ‘795).

Regarding claim 5, the references teach the method of claim 1. Colson’336 does not appear to teach a second notification from a delivery carrier that one or more packages are scheduled to be delivered to a drop-off point, wherein the notification from the delivery carrier that the one or more packages are scheduled to be delivered to the drop-off point includes a set of dimensions of the one or more packages; and determining, by one or more computer processors, the set of optimal design attributes for the delivery location based on the set of dimensions of the one or more packages


However, Colson’795 further teaches receiving, by one or more computer processors, a second notification from a delivery carrier that one or more packages are scheduled to be delivered to a drop-off point ([0065] “By taking into account characteristics of other items to be packaged (by the computing device 102, other 3-D printed packaging systems of a same entity, and/or other 3-D printed packaging systems of other entities) and/or other items being shipped (e.g., other items to be shipped in a same truck, drone, or other vehicle), a computing device such as computing device 102, may ensure that not only is each item well packaged, but also that the packages will fit together with the other items to create a unit of packages that can easily be transported and/or stored together… In one specific example, multiple items all destined for a same destination (e.g., city, transfer station, warehouse, etc.) may all be packaged concurrently or sequentially) and placed on a pallet or other support surface for transfer to the destination.”), wherein the notification from the delivery carrier that the one or more packages are scheduled to be delivered to the drop-off point includes a set of dimensions of the one or more packages ([0062] “take into account the size and shape of multiple packages”); and 
	determining, by one or more computer processors, the set of optimal design attributes for the delivery location based on the set of dimensions of the one or more packages ([0062] “the computing device 102 may take into account the size and shape of multiple packages in a queue of packages to be printed when creating new package models. Furthermore, as new packages are added to the queue, the computing device 102 may modify or adjust the size and shape of one or more other packages in the queue in order to create a uniform, well-packed unit of packages”).

	Regarding claim 6, the references teach the method of claim 1. Colson ‘336 further teaches receiving, by one or more computer processors, a fragileness factor of the item with the notification to design the additive manufactured packaging for the item ([0035] “The size, shape, and configuration of the package may be customized and printed specifically for the payload based at least in part on the size, shape, and configuration of the payload, a fragility of the payload, and/or other characteristics of the payload”); and 
designing, by one or more computer processors, the additive manufactured packaging for the item based on the fragileness factor of the item, the set of optimal design attributes for the delivery location, the set of optimal design attributes for the storage location, and the set of optimal design attributes for the transportation mechanism ([0068] “The physics engine 840 may then identify (e.g., from a look up table or matrix) one or more packaging structures to use for the item based on the categorizations of “light weight” and “fragile”. The physics engine may further modify or customize the packaging structures based on, for example, the size, weight, or other characteristics of the item. For instance, the physics engine 840 may determine a packing structure or combination of packing structures (e.g., bubble and web structures in this example) to use to package an item based on its categorization (e.g., “light weight” and “fragile”).”).

	Regarding claim 8, the references teach a computer program product for determining an optimal size and shape of additive manufactured packaging for an item, the computer program product comprising: one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices, the stored program instructions comprising: program instructions to receive a delivery location corpus, a storage location corpus, and a transportation mechanism corpus; program instructions to receive a first notification, wherein the notification is to design an additive manufactured packaging for the item; program instructions to determine a set of optimal design attributes for a delivery location based on the delivery location corpus; program instructions to determine a set of optimal design attributes for a storage location based on the storage location corpus; program instructions to determine a set of optimal design attributes for a transportation mechanism based on the transportation mechanism corpus; and program instructions to design the additive manufactured packaging for the item based on the set of optimal design attributes for the delivery location, the set of optimal design attributes for the storage location, and the set of optimal design attributes for the transportation mechanism (see rejection of claim 1).

	Regarding claim 9, the references teach the computer program product of claim 8, further comprising program instructions to manufacture the additive manufactured packaging for the item (see rejection of claim 2).

	Regarding claim 10, the references teach the computer program product of claim 8, wherein program instructions to determine the set of optimal design attributes for the delivery location based on the delivery location corpus comprises:  program instructions to determine that the delivery location was received with the notification; program instructions to retrieve a set of dimensions of each drop-off point of one or more drop-off points at the delivery location from the delivery location corpus; and program instructions to determine the set of optimal design attributes for the delivery location based on the set of dimensions of each drop-off point of the one or more drop-off points at the delivery location. (see rejection of claim 3).

Regarding claim 12, the references teach the computer program product of claim 8, wherein program instructions to determine a set of optimal design attributes for the delivery location based on the delivery location corpus comprises: program instructions to receive a second notification from a delivery carrier that one or more packages are scheduled to be delivered to a drop-off point, wherein the notification from the delivery carrier that the one or more packages are scheduled to be delivered to the drop-off point includes a set of dimensions of the one or more packages; and program instructions to determine the set of optimal design attributes for the delivery location based on the set of dimensions of the one or more packages. (see rejection of claim 5).

Regarding claim 13, the references teach the computer program product of claim 8, wherein program instructions to design the additive manufactured packaging for the item based on the set of optimal design attributes for the delivery location, the set of optimal design attributes for the storage location, and the set of optimal design attributes for the transportation mechanism comprises: program instructions to receive a fragileness factor of the item with the notification to design the additive manufactured packaging for the item; and program instructions to design the additive manufactured packaging for the item based on the fragileness factor of the item, the set of optimal design attributes for the delivery location, the set of optimal design attributes for the storage location, and the set of optimal design attributes for the transportation mechanism. (see rejection of claim 6).

Regarding claim 15, the references teach a computer system for determining the optimal size and shape of additive manufactured packaging for an item, the computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the stored program instructions comprising: program instructions to receive a delivery location corpus, a storage location corpus, and a transportation mechanism corpus; program instructions to receive a first notification, wherein the notification is to design an additive manufactured packaging for the item; program instructions to determine a set of optimal design attributes for a delivery location based on the delivery location corpus; program instructions to determine a set of optimal design attributes for a storage location based on the storage location corpus; program instructions to determine a set of optimal design attributes for a transportation mechanism based on the transportation mechanism corpus; and program instructions to design the additive manufactured packaging for the item based on the set of optimal design attributes for the delivery location, the set of optimal design attributes for the storage location, and the set of optimal design attributes for the transportation mechanism (see rejection of claim 1).

Regarding claim 16, the references teach the computer system of claim 15, further comprising program instructions to manufacture the additive manufactured packaging for the item (see rejection of claim 2).

Regarding claim 17, the references teach the computer system of claim 15, wherein program instructions to determine the set of optimal design attributes for the delivery location based on the delivery location corpus comprises: program instructions to determine that the delivery location was received with the notification; program instructions to retrieve a set of dimensions of each drop-off point of a one or more drop-off points at the delivery location from the delivery location corpus; and program instructions to determine the set of optimal design attributes for the delivery location based on the set of dimensions of each drop-off point of the one or more drop-off points at the delivery location. (see rejection of claim 3).

Regarding claim 19, the references teach the computer system of claim 15, wherein program instructions to determine a set of optimal design attributes for the delivery location based on the delivery location corpus comprises: program instructions to receive a second notification from a delivery carrier that one or more packages are scheduled to be delivered to a drop-off point, wherein the notification from the delivery carrier that the one or more packages are scheduled to be delivered to the drop-off point includes a set of dimensions of the one or more packages; and program instructions to determine the set of optimal design attributes for the delivery location based on the set of dimensions of the one or more packages. (see rejection of claim 5).

Regarding claim 20, the references teach the computer system of claim 15, wherein program instructions to design the additive manufactured packaging for the item based on the set of optimal design attributes for the delivery location, the set of optimal design attributes for the storage location, and the set of optimal design attributes for the transportation mechanism comprises: program instructions to receive a fragileness factor of the item with the notification to design the additive manufactured packaging for the item; and program instructions to design the additive manufactured packaging for the item based on the fragileness factor of the item, the set of optimal design attributes for the delivery location, the set of optimal design attributes for the storage location, and the set of optimal design attributes for the transportation mechanism (see rejection of claim 6).

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being obvious over Colson’336 in view of Colson’795 and in further view of Lauka et al. (US 10627244 B1), hereinafter Lauka.
Regarding claim 4, Colson’336 in combination with Colson’765 teaches the method of claim 1.
Colson’336 does not appear to explicitly teach a set of dimensions of each drop-off point of one or more drop-off points at the delivery location from the delivery location corpus.
However Colson’795 teaches a set of dimensions of a package location ([0014] “By capturing and integrating this data early in the packaging process (when the order is received, as opposed to when the shipping label is created or the item is scanned after being dropped at a shipping location), delivery routes and other capacity variables can be addressed, adapted to, and managed more efficiently” and “this data can be used to predict demand for various logistics and delivery capacity, enabling capacity planning”).
Colson’795 does not explicitly teach delivery location dimensions, however it would be obvious to try substituting one known element of delivery capacity dimensions with another of delivery location dimensions in order to achieve predictable results of capacity planning during the packaging process. One of ordinary skill in the art would have been motivated to make this modification in order to save both time and cost (Colson ‘795).
Colson’336 in combination with Colson’765 does not appear to explicitly disclose one or more images of one or more drop-off points and performing image analysis on the one or more images of the one or more drop-off points to determine a set of dimensions of the one or more drop-off points.
However, Lauka teaches one or more images of one or more drop-off points (Col. 8 “the customer user interface 329 may prompt a customer to capture an image 103 of the delivery location 106 (FIG. 3). The image 103 may correspond to a photograph, a series of photographs (e.g., a panorama), and/or a video of the delivery location 106, according to various embodiments of the present disclosure.”) and performing image analysis on the one or more images of the one or more drop-off points to determine a set of dimensions (col. 7 “The delivery assistance application 313 may also analyze the photograph or video to determine whether the dimensions or characteristics of the package(s) of items 319 match the package information 320 for the order 316. This allows the delivery assistance application 313 to determine whether the correct items 319 were delivered by the courier”).
Colson’336, Colson’765and Lauka are analogous art because they are from the same field of endeavor of packaging and shipping.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design method disclosed by Colson’336 in combination with Colson’765 with the image analysis to obtain dimensions disclosed by Lauka.
 One of ordinary skill in the art would have been motivated to make this modification in order to improve the delivery process (Lauka col. 2).

Regarding claim 11, the references teach the computer program product of claim 8, wherein program instructions to determine the set of optimal design attributes for the delivery location based on the delivery location corpus comprises: program instructions to determine that the delivery location corpus contains one or more images of one or more drop-off points; program instructions to perform image analysis on the one or more images of the one or more drop-off points to determine a set of dimensions of the one or more drop-off points; and program instructions to determine the set of optimal design attributes for the delivery location based on the set of dimensions of the one or more drop-off points. (see rejection of claim 4).

Regarding claim 18, the references teach the computer system of claim 15, wherein program instructions to determine a set of optimal design attributes for the delivery location based on the delivery location corpus comprises: program instructions to determine that the delivery location corpus contains a one or more images of a one or more drop-off points; program instructions to perform image analysis on the one or more images of the one or more drop-off points to determine a set of dimensions of the one or more drop-off points; and program instructions to determine the set of optimal design attributes for the delivery location based on the set of dimensions of the one or more drop-off points. (see rejection of claim 4).

	


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being obvious over Colson’336 in view of Colson’795 and in further view of Taig et al. (US 20200324482 A1), hereinafter Taig.
Regarding claim 7, Colson’336 in combination with Colson’765 teaches the method of claim 1. Colson’336 further teaches receiving, by one or more computer processors, a fragileness factor of the item with the notification to design the additive manufactured packaging for the item ([0035] “The size, shape, and configuration of the package may be customized and printed specifically for the payload based at least in part on the size, shape, and configuration of the payload, a fragility of the payload, and/or other characteristics of the payload”); and
designing, by one or more computer processors, the additive manufactured packaging for the item based on the set of optimal design attributes for the delivery location, the set of optimal design attributes for the storage location, the set of optimal design attributes for the transportation mechanism, and the fragileness factor ([0068] “The physics engine 840 may then identify (e.g., from a look up table or matrix) one or more packaging structures to use for the item based on the categorizations of “light weight” and “fragile”. The physics engine may further modify or customize the packaging structures based on, for example, the size, weight, or other characteristics of the item. For instance, the physics engine 840 may determine a packing structure or combination of packing structures (e.g., bubble and web structures in this example) to use to package an item based on its categorization (e.g., “light weight” and “fragile”).”).
Colson’336 in combination with Colson’765 does not appear to explicitly disclose a weighting factor.
However, Taig teaches ([0028] “selecting one or more parameters, weighting the one or more parameters, calculating a score from the weighted parameters, and selecting a sequence” And [00182] “In addition to minimizing one of these factors, users may set proportional ‘weights’ for multiple factors and the algorithm may minimize an overall score that may be calculated from some or all of the weights. The score may be, for example, a weighted sum or average”).
Colson’336 in combination with Colson’765 and Taig are analogous art because they are from the same field of endeavor of additive manufacturing.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the designing method disclosed by Colson’336 in combination with Colson’765with the weighting factor disclosed by Taig.
 One of ordinary skill in the art would have been motivated to make this modification in order to prioritize a factor (Taig [0182]).

Regarding claim 14, the references teach the computer program product of claim 8, wherein program instructions to design the additive manufactured packaging for the item based on the set of optimal design attributes for the delivery location, the set of optimal design attributes for the storage location, and the set of optimal design attributes for the transportation mechanism comprises: program instructions to receive a fragileness factor of the item with the notification to design the additive manufactured packaging for the item; and program instructions to receive a weighting factor for a weighting factor for the set of optimal design attributes for the delivery location, the set of optimal design attributes for the storage location, the set of optimal design attributes for the transportation mechanism, and the fragileness factor, with the notification to design the additive manufactured packaging for the item; and program instructions to design the additive manufactured packaging for the item based on the weighting factor for the set of optimal design attributes for the delivery location, the set of optimal design attributes for the storage location, the set of optimal design attributes for the transportation mechanism, and the fragileness factor. (see rejection of claim 7).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20170011340 teaches delivery eligibility based on pre-determined dimensions of delivery boxes ([0087]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666. The examiner can normally be reached Monday-Thursday 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.J./Examiner, Art Unit 2147                                                                                                                                                                                                        
/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148